Citation Nr: 0031994	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-13 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.
 


REPRESENTATION

Appellant represented by:	R. L. Caummisar, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The veteran had active service from January 1955 to November 
1956.

In a June 1983 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky, 
determined that the veteran had not presented a new factual 
basis to reopen his claim.  The veteran was notified of that 
decision in June 1983, but he did not appeal.  Thus, that 
decision became final.

This appeal arises from an April 1998 RO rating decision that 
determined that new and material evidence had not been 
submitted to reopen the claim.  

The veteran submitted a notice of disagreement in April 1999.  
The RO issued a statement of the case in June 1999 and 
received the veteran's substantive appeal in June 1999.

In February 2000, the veteran and his former spouse testified 
at a videoconference at the Huntington, West Virginia RO 
before the undersigned member of the Board of Veterans 
Appeals (Board).  The Board notes that although the claims 
file was transferred to Huntington for the videoconference, 
jurisdiction remains with the Louisville RO.  


FINDINGS OF FACT

1.  A June 1983 rating decision determined that no new 
factual basis had been presented to reopen a claim for 
service connection for a nervous disorder.  

2.  The veteran was provided notice of procedural and 
appellate rights by a letter dated in June 1983; however, he 
did not file an appeal.  

3.  Evidence received since the June 1983 rating decision has 
not previously been considered, and is so significant that it 
must be considered to fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
previously and finally denied claim of entitlement to service 
connection for a psychiatric disorder, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the introduction, the RO determined that the 
claim was not reopened in June 1983.  The veteran was 
provided notice of that action and of his procedural and 
appellate rights; however he did not timely appeal and that 
decision became final.  38 C.F.R. § 3.104 (2000).  When a 
claim has been disallowed by the RO, it may not thereafter be 
reopened unless new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.104(a).  

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  The credibility of the newly 
submitted evidence is presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The evidence considered in the June 1983 rating decision 
consists of service medical records (SMRs), VA medical 
records, private medical records, and the veteran's claims.  
The veteran's SMRs reflects that in September 1956, a medical 
evaluation board recommended that he be discharged from 
active service with a diagnosis of passive-aggressive 
reaction which was determined to have existed prior to entry 
and was not aggravated by active service.  The post-service 
medical evidence reflects that a neurosis was suspected 
within months of discharge and that various psychiatric 
diagnoses were given since that time.  

The relevant evidence added to the record since the June 1983 
rating decision includes private treatment reports, the 
veteran's testimony and claims, and the testimony of his 
former wife, as a lay witness.  The Board must determine 
whether any of this evidence is new and material evidence.  
The Board notes that the RO has determined that the evidence 
was not new and material evidence under 38 C.F.R. § 3.156 as 
interpreted under the now overturned Colvin standard of 
review.  See Hodge, supra.  Normally, the Board would remand 
the new and material evidence issue for initial RO 
consideration under Hodge; however, as the decision of the 
Board in this respect is favorable, the veteran will not be 
prejudiced by the Board's determination of this threshold 
issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

As noted above, newly submitted evidence is material if it 
results in a more complete record for evaluating the claim.  
Applying this standard, the Board finds that there is new and 
material evidence.  The veteran's spouse has testified that 
the visible symptoms of a psychiatric disorder were not 
apparent prior to active service, although she did noticed 
them arise during active service.  A November 1997 
examination report from Pathways, Inc. reflects that 
diagnoses of paranoid schizophrenia and dependent personality 
disorder were given.  This information results in a more 
complete record for evaluating the claim.  Its credibility is 
presumed.  Justus, 3 Vet. App. at 513.  It follows that the 
previously and finally denied claim for service connection 
for a psychiatric disorder, previously characterized as a 
nervous condition, must be reopened.  

ORDER

New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a psychiatric disorder is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).  

The Board notes that the current psychiatric diagnoses are 
not the same mental disorders as those felt to have pre-
existed active service.  The Board notes that no examiner has 
addressed the issue of whether any current mental disorder 
began in or was aggravated during active service.  

Accordingly, this case is REMANDED for the following:

1.  After obtaining the necessary 
authorization from the veteran, the RO 
should attempt to secure any pertinent 
clinical treatment records dated since 
November 1997. If the search yields 
negative results, that fact should be 
clearly noted in the claims file.  

2.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, the 
veteran should be scheduled for an 
appropriate VA evaluation of his mental 
disorder.  The claims file and a copy of 
this remand must be made available to the 
examiner for review in connection with 
this examination.  The examiner should 
review the claims file, examine the 
veteran and provide an answer to the 
following questions:

(a)	Is it at least as likely as not 
that any current psychiatric 
disorder either began in or 
increased during active service?  

(b)	If the veteran has a psychosis, 
and the answer to question (a) is 
"no", was the current psychosis 
manifested within the first year 
after service?

The examiner should take into account the 
veteran's complete medical history in 
providing this opinion.  A complete 
rationale should be set forth in a 
legible report.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 6 -


